DETAILED ACTION
Claims 1, 3-8 and 10-15 and 17-22 (filed 10/03/2022) have been considered in this action.  Claims 1, 4, 8, 10-13, 15 and 18 have been amended.  Claims 2, 9 and 16 have been canceled.  Claims 3, 5-7, 14, 17 and 19-20 have been presented in the same format as previously presented.  Claims 21-22 are newly filed.

Response to Arguments
Applicant’s arguments, see page 10 paragraph 5, filed 10/03/2022, with respect to rejection of claims 1-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 11 paragraph 2, filed 10/03/2022, with respect to rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 11 paragraph 4, filed 10/03/2022, with respect to rejection of claims 1-4, 8-11 and 15-18 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-4, 8-11 and 15-18 under 35 U.S.C.101 has been withdrawn. 

Applicant's arguments, see page 11 paragraph 6, filed 10/03/2022, with regards to rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant has not argued any specific point or feature that the supplied references fail to teach or disclose, beyond a broad assertion that the supplied references fail to teach each and every limitation, thus the examiner has not supplied a response to arguments regarding the 35 U.S.C. 103 rejections because no arguments have been made.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving the below rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the limitations:
at least one temperature sensor configured to measure the temperature of the interior environment and/or an exterior environment;
... the interior environment having a first temperature measured by the at least one temperature sensor;
and adapted to generate a discrepancy factor by comparing the set of occupant characteristics to the temperature of the exterior environment
From these limitations, there exists a claimed scenario where only one temperature sensor is required (at least one temperature sensor) and because the claims require that to be the interior environment temperature sensor it is unclear how when there is only one temperature sensor, the exterior environment temperature can be known because the one temperature sensor is measuring the interior environment.  This point is made further salient because paragraph [0021] of the original disclosure states that “temperature sensors 135” (i.e. plural sensors) are utilized to measure interior and/or exterior environment.  Because the claims encompass a scenario that cannot exist and would not be known by a person having ordinary skill in the art, it is considered unclear and indefinite.  For the sake of compact prosecution, the examiner shall consider a sensor is utilized to obtain the exterior temperature.  
Claims 10-14 are dependent upon claim 8, and thus inherit the rejection under 35 U.S.C. 112(b).

Claims 4-7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 18 recite the limitation "the comparing" in the respective second limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  Applicant’s amendments filed 10/03/2022 removed from independent claims 1 and 15 the act of comparing, thus there no longer exists support for this material in the dependent claims.
Claims 5-7 and 19-20 are dependent upon claims 4 and 18 respectively, and inherit the rejection under 35 U.S.C. 112(b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10, 15, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN107576022 吴晓宇 (hereinafter Midea) in view of US 20150025738 Tumas et al. (hereinafter Tumas).

In regards to Claim 1, Midea teaches “A computer-implemented method comprising: obtaining a set of images of a set of occupants located in an interior environment” ([page 4 paragraph 3] The present invention further provides an air conditioner, which includes a memory, a processor and a control program stored in the memory and running on the processor, wherein the control program, when executed by the processor, implements the steps of the control method of the air conditioner; [page 4 paragraph 4] after a starting instruction is received, the indoor environment is monitored, when a human body is detected, a human body image of a monitoring area is obtained, then a clothes ROI is obtained based on the human body image; [page 7 paragraph 2] collecting human body images of a human body when the human body is worn on different clothes, and forming a data set sample after attaching corresponding marks;) “measuring a first temperature of the interior environment using one or more devices configured to measure the temperature” ([page 3 col 1] acquiring the current indoor and outdoor temperature; [page 5 col 1] as the environment detecting element, the air quality sensor may be a temperature sensor, a humidity sensor, a carbon dioxide sensor, and a PM2.5 sensor, and the air quality sensor in this embodiment is preferably a temperature sensor so as to detect the indoor and outdoor temperatures of the environment where the air conditioner is located in real time; of course, the air conditioner 100 may also be configured with other sensors such as a gyroscope, a barometer, a hygrometer, a thermometer, and an infrared sensor, which are not described herein again.) “identifying, based on the set of images, a set of occupant characteristics corresponding to the set of occupants” ([page 4 paragraph 4] then a clothes ROI is obtained based on the human body image, when a training model matched with the  clothes ROI exists in a preset clothes classifier, a heat preservation index of clothes currently worn by the human body is obtained; [page 7 paragraph 2] training the data set sample based on a convolutional neural network to form a training model corresponding to the type and the material of the clothes, and constructing a preset clothes classifier according to the training model; wherein nothing in Midea suggests the neural network only works for a single person, as it can be applied to any person and not one single specific person, for example it can be implemented in many different rooms and homes) “obtaining data about an external environment, including a second temperature” ([page 4 paragraph 4] then the cold and heat feeling grade of the human body is judged according to the heat preservation index  and/or the current outdoor temperature; [page 15 paragraph 2] the current outdoor temperature needs to be acquired through a temperature sensor or cloud real-time data arranged in an outdoor unit, and the clothes ROI is processed into the training model and added to the preset clothes classifier after a human body thermal sensation grade parameter pointed by the current outdoor temperature is added, so that a judgment standard is provided for the next clothes ROI identification, and the clothes identification accuracy is improved;) “generating, a discrepancy factor that is a numeric value that indicates a difference between the set of occupant characteristics and the external environment data” ([page 4 paragraph 4] then the cold and heat feeling grade of the human body is judged according to the heat preservation index and/or the current outdoor temperature; [page 16 paragraph 1] when determining the thermal sensation of the human body, the determination may be performed only according to the thermal index of the currently worn garment, or may be performed only according to the current outdoor temperature, or may be performed according to a combination of the thermal index of the currently worn garment and the current outdoor temperature, here the thermal index corresponds to a thermal coefficient after a thermal effect of the garment, and the thermal effect is better when the thermal index is higher, and correspondingly, when the thermal index of the garment worn by the human body is higher, it is proved that the thermal sensation of the human body at this time is colder, and similarly, when the current outdoor temperature is lower, the corresponding thermal sensation of the human body is colder) “determining that the discrepancy factor exceeds a threshold” ([page 15 paragraph 3] when the clothes correspond to a first  warming index and/or the current outdoor temperature is smaller than a first preset threshold value, judging that the human body cold and hot feeling grade is partial cold; s42: when the clothes correspond to a third heat-preservation index and/or the current outdoor temperature is greater than a second preset threshold value, judging that the human body cold and heat feeling grade is heat bias; s43: when the clothes correspond to a second warm-keeping index and/or the current outdoor temperature is between a first preset threshold and a second preset threshold, judging that the human body cold and hot feeling grade is comfortable; the first warm-keeping index is larger than the second warm-keeping index and larger than the third warm-keeping index, and the first preset threshold value is smaller than the second preset threshold value) “and initiating, in response to the determining that the discrepancy factor exceeds the threshold, a modification of the first temperature by issuing a command to a conditioning device to modify the first temperature” ([page 16 paragraph 3] the step of outputting an alarm prompt or an adjustment instruction when the current operation mode of the air conditioner is not matched with the cold and hot feeling grade specifically includes:...when the cold and heat feeling grade is comfortable, the current outdoor temperature is less than a third preset threshold value, and the current operation mode is refrigeration, outputting an alarm prompt or a control instruction; and when the cold and heat feeling grade is comfortable, the current outdoor temperature is greater than a third preset threshold value, and the current operation mode is heating, outputting an alarm prompt or a control instruction).
Tumas teaches “a set of occupants” ([0032] Clothing insulative factors are determined for each occupied seat of the vehicle 100, and occupancy of each seat of the vehicle is known to the climate control module 116 before the thermal data collecting sensors 120 perform a scan of the pre-determined area of the passenger compartment. Data regarding occupancy of each seat of the vehicle is stored within the climate control module 116).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which takes images of a person and classifies their clothing by judging the heat retention properties so that it can be compared against an outdoor temperature in order to determine a thermal adjustment as taught by Midea, with the ability to image a plurality of people simultaneously so that the heat retention (insulation) factor can be judged for several people at once because such a modification would impart the obvious benefit of being able to adjust the temperature setting so that all persons, and not just one are made comfortable by the temperature adjustment.  Furthermore, by Midea’s teaching of “[page 15 paragraph 2] a clothes ROI with a preset size is segmented through background separation” it suggests to a person having ordinary skill that clothing worn by persons can be segmented out from the background, which would allow multiple persons to be distinguished from the background.  In addition, both Tumas and Midea are in the same field of study of performing climate control for an indoor environment based on the insulating characteristics of clothing worn by occupants.  By applicant’s own admission “[0026] Occupant characteristics can refer to information about one or more occupants of the interior environment” thus the occupant characteristics need only consider a single occupant.  By combining these elements, it can be considered taking the known system that images users and classifies their clothing so it can be compared against an outdoor temperature to make adjustments as taught by Midea, and implementing with it the feature of allowing several users to be imaged at once so that each insulation factor can be determined for each person as taught by Tumas to achieve the predictable result of an air conditioning system that images multiple people in order to determine each insulation factor so that air conditions can be affected when the insulation factor is compared to the outside temperature.

Claim 8 and 15 claim subject matter identical to that of claim 1, however in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 1.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claims 8 and 15.  Midea teaches the conditioning device (air conditioner 100), image capture device  (camera or image acquisition device [page 5 col 1, page 12 col 1, etc.]), data manager ([page 13 col 1] after a human body image is acquired, firstly, a ratio factor is multiplied by a gray average value of a central region of the image, an image binarization threshold value is set, then binarization operation is performed, low-pass filtering processing needs to be performed on the binarization image in order to avoid burrs generated after the binarization image is binarized, in other embodiments, noise removal and enhancement processing can be further performed on the binarization image, then a coordinate system is established through detected and tracked clothes edges, and finally, a clothes ROI with a preset size is segmented through background separation. After a clothes ROI is obtained, extracting feature vectors in the clothes ROI and fusing the feature vectors into clothes features, then guiding the clothes features into a preset clothes classifier, matching the clothes features by using a training model in the preset clothes classifier, judging whether the training model matching the clothes features exists in the preset clothes classifier, when the training model matching the ROI exists, obtaining the type and the material of clothes currently worn by a human body according to the training model, and then obtaining the heat preservation index of the clothes currently worn based on the heat preservation effect corresponding to the type and the material of the clothes) and device manager ([page 12 and 13] where the start instruction may be generated by an air conditioner remote controller).

In regards to Claim 3, Midea and Tumas teach the imaged based temperature control method as incorporated by claim 1 above.  Midea further teaches “The computer-implemented method of claim 1, wherein the identifying the set of occupant characteristics comprises identifying a set of clothing classifications corresponding to the set of occupants” ([page 2 paragraph 2] after receiving a starting instruction, monitoring the indoor environment, and acquiring a human body image of a monitoring area when a human body is detected; acquiring a clothing ROI of the human body image, and acquiring a heat retention index of the current clothing of the human body when a training model matched with the clothing ROI exists in a preset clothing classifier; judging the grade of the cold and hot feeling of the human body according to the warm keeping index and/or the current outdoor temperature; and when the current operation mode of the air conditioner is not matched with the cold and heat feeling grade, outputting an alarm prompt or an adjusting instruction. Further, before performing all the steps, the control method further includes: and constructing a preset clothes classifier based on a deep learning algorithm.  Further, the step of constructing the preset clothing classifier based on the deep learning algorithm specifically includes: collecting human body images of a human body when the human body is worn on different clothes, and forming a data set sample after attaching corresponding marks; training the data set sample based on a convolutional neural network to form a training model corresponding to the type and the material of the clothes, and constructing a preset clothes classifier according to the training model).

Claim 10 and 17 claim subject matter identical to that of claim 3, however in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 3.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claims 10 and 17.

In regards to Claim 21, Midea and Tumas teach the imaged based temperature control method as incorporated by claim 1 above.  Midea further teaches “The method of claim 1, wherein the one or more devices configured to measure the first temperature includes a temperature sensor” ([page 3 col 1] acquiring the current indoor and outdoor temperature; [page 5 col 1] as the environment detecting element, the air quality sensor may be a temperature sensor, a humidity sensor, a carbon dioxide sensor, and a PM2.5 sensor, and the air quality sensor in this embodiment is preferably a temperature sensor so as to detect the indoor and outdoor temperatures of the environment where the air conditioner is located in real time; of course, the air conditioner 100 may also be configured with other sensors such as a gyroscope, a barometer, a hygrometer, a thermometer, and an infrared sensor, which are not described herein again).

Claim 22 claims subject matter identical to that of claim 21, however in different statutory categories of invention, and is rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 21.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claims 11 and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116